TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00299-CV


            Jared Everitt and Joseph Armand Ahouandjinou Imalet, Appellants

                                                v.

                            The Ultimate Drive-In, LLC, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-21-000398, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss this appeal. We grant the motion,

dismiss the interlocutory appeal, and remand the matter to the trial court for further proceedings

in accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Joint Motion

Filed: December 1, 2021